IT IS SO ORDERED.

Dated: 10 December, 2018 01:49 PM




                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In re:                                               Case No.: 18-16169

Daniel Jason Smith                                   Chapter 7

                                                     Judge Jessica E. Price Smith
         Debtor(s).                                  *****************
                                                       ORDER GRANTING MOTION FOR
                                                           RELIEF FROM STAY AND
                                                     ABANDONMENT (FIRST MORTGAGE)
                                                                 (DOCKET NO. 8)

                                                     4126 Forestlawn Avenue, Sheffield Lake,
                                                     OH 44054


         This matter came to be considered on the Motion for Relief from Stay and Abandonment

(the "Motion") filed by The Bank of New York Mellon as Indenture Trustee for Nationstar

Home Equity Loan Trust 2009-A ("Creditor"), by and through its mortgage servicing agent

Nationstar Mortgage LLC d/b/a Mr. Cooper, (Docket 8). Creditor has alleged that good cause

for granting the Motion exists, and that Daniel Jason Smith (''Debtor''), counsel for the Debtor,

the Chapter 7 Trustee, and all other necessary parties were served with the Motion and with



18-031580_VMP

18-16169-jps      Doc 12     FILED 12/10/18       ENTERED 12/10/18 14:05:48           Page 1 of 3
notice of the hearing date of the Motion. No party filed a response or otherwise appeared in

opposition to the Motion, or all responses have been withdrawn. For these reasons, it is

appropriate to grant the relief requested.

       IT IS, THEREFORE, ORDERED that the Motion is granted. The automatic stay

imposed by § 362 of the Bankruptcy Code is terminated with respect to the Creditor, its

successors and assigns.

       IT IS FURTHER ORDERED that the Chapter 7 Trustee is authorized and directed to

abandon the property located at 4126 Forestlawn Avenue, Sheffield Lake, OH 44054.


                                                ###


SUBMITTED BY:

/s/Stephen R. Franks
Stephen R. Franks (0075345)
Edward H. Cahill (0088985)
Adam B. Hall (0088234)
John R. Cummins (0036811)
Karina Velter (94781)
Sarah E. Barngrover (28840-64)
Manley Deas Kochalski LLC
P.O. Box 165028
Columbus, OH 43216-5028
Telephone: 614-220-5611
Fax: 614-627-8181
Attorneys for Creditor
The case attorney for this file is Stephen R. Franks.
Contact email is srfranks@manleydeas.com

Copies to:

   Office of U.S. Trustee, Northern District of Ohio, Party of Interest, (Registered
   address)@usdoj.gov

   Virgil E. Brown Jr., Chapter 7 Trustee, virgil@vebtrustee.com(notified by ecf)

   William J. Balena, Attorney for Daniel Jason Smith, docket@ohbksource.com(notified by




18-16169-jps      Doc 12     FILED 12/10/18       ENTERED 12/10/18 14:05:48            Page 2 of 3
  ecf)

  Daniel Jason Smith and Tammy M. Smith, 4126 Forestlawn Avenue, Sheffield Lake, OH
  44054
  (notified by regular US Mail)

  Lorain County Treasurer, 226 Middle Avenue , Elyria , OH 44035
  (notified by regular US Mail)




18-16169-jps   Doc 12    FILED 12/10/18     ENTERED 12/10/18 14:05:48      Page 3 of 3
